Citation Nr: 0940008	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-22 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating higher than 
40 percent for service-connected low back strain.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1976 to September 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied an increased disability 
rating in excess of 40 percent for the Veteran's service-
connected lumbar spine disability.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's lumbar spine disability has for the period of 
increased rating claim manifested chronic pain and limitation 
of motion without persistent symptoms compatible with sciatic 
neuropathy, chronic neurological manifestations, objective 
neurological abnormality, unfavorable ankylosis of the entire 
thoracolumbar spine, or incapacitating episodes having a 
total duration of at least six weeks during a 12 month 
period.




CONCLUSION OF LAW

The criteria for a rating higher than 40 percent for a lumbar 
spine disability have not been met for any period of 
increased rating claim. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5242, 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In a claim for increased rating, the VCAA notice must include 
the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability.  In this case, the RO provided 
the Veteran with VCAA notice by letters dated in December 
2005, March 2006, and September 2006.  The notice included 
the type of evidence needed to substantiate the claim for a 
higher rating, namely, evidence to show that the disability 
was worse.  The Veteran was notified that VA would obtain VA 
records and records of other Federal agencies and that he 
could submit other records not in the custody of a Federal 
agency such as private medical records or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  

VA has a duty to assist a veteran in the development of the 
claim.  Under 
38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim, as well as affording the Veteran a VA 
examination or obtaining a VA medical opinion.  The RO has 
obtained service treatment records and VA records, and has 
afforded the Veteran VA examinations in June 2006, May 2006, 
and in April 2009.  After a review of the record, the Board 
concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist.

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 
Separate Diagnostic Codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings."   See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis, painful motion is factor to be 
considered.  38 C.F.R. § 4.59.

Under the General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula), the criteria for the next 
higher rating, 50 percent, is unfavorable ankylosis of the 
entire thoracolumbar spine.  Under the General Rating 
Formula, objective neurologic abnormalities are separately 
rated under the appropriate Diagnostic Code.  38 C.F.R. § 
4.71a.

Under Diagnostic Code 5243, a disability is rated under 
either the General Rating Formula or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation.

The rating criteria for intervertebral disc syndrome are 
based on incapacitating episodes under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  When rated based on incapacitating episodes, a 60 
percent rating is warranted for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least six weeks but less than six weeks during the past 
12 months.  An "incapacitating episode" is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243.

For VA rating purposes, the normal ranges of motion of the 
thoracolumbar spine are forward flexion to 90 degrees, 
extension to 30 degrees, lateral flexion, right and left, 30 
degrees, and rotation, right and left, 30 degrees.  The 
combined range of motion of the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, Plate V.

Factual Background

The Veteran's claim was received in November 2005.  
Associated VA treatment records reveal complaints of back and 
right leg pain.  

The Veteran was afforded a VA examination in January 2006.  
At that time, he presented with complaints of muscle spasms 
and loss of motion.  The Veteran alleged that he wakes in the 
morning with pain, which is constant, numbness in the 
buttocks and unsteadiness He was prescribed OxyContin twice a 
day and Oxycodone for breakthrough pain.  He also alleged 
that he experienced complete loss of range of motion with 
flare-ups.  The Veteran ambulated with the assistance of a 
cane.  He denied any problems with eating, grooming and 
toileting.  He does experience difficulties with putting on 
and taking off his shoes.  Additionally, he does not play 
basketball, go fishing, or walk like he used to.  

Physical examination findings in January 2006 included mild 
tenderness around the L5-S1 area.  No muscle spasms were 
noted.  During range of motion testing, the Veteran was very 
uncooperative; he would not move at all.  The examiner 
indicated that the Veteran did not put forth any effort 
during the examination; therefore, he had no motion to very 
limited range of motion.  Range of motion testing revealed 
flexion to 25 degrees, actively, and to 30 degrees, 
passively.  Extension was to 10 degrees, actively, and to 12 
degrees, passively.   Right lateral flexion was to 12 
degrees, actively, and to 15 degrees, passively.  Left 
lateral flexion was to 20 degrees, actively, and to 24 
degrees, passively.  Right rotation was to 5 degrees, 
actively, and to 10 degrees, passively.  Left rotation was to 
10 degrees, actively, and to 15 degrees, passively.  The 
examiner concluded that based on the examination findings he 
would have to resort to mere speculation in determining 
whether pain, fatigue, weakness, lack of endurance, or 
incoordination would limit function or mobility during a 
flare-up.  He characterized the examination as "extremely 
poor." Deep tendon reflexes were 1+ in the knee and absent 
in the ankle.  Straight leg raising testing results were 
unavailable since it was not a valid examination.  The 
Veteran could tandem gait, but refused to walk on his heels 
or toes.  He was able to get up and down form the examination 
table and out of his chair without significant problems.  The 
Veteran was diagnosed as having a lumbar strain.

Upon VA examination dated in May 2006, the Veteran presented 
with complaints of constant bilateral low back pain, with 
intermittent radiating pain down the right leg to just above 
the right ankle.  The chronic pain increased with sitting or 
standing for more than an hour.  Walking upstairs, bending, 
twisting, and turning also increase pain.  At that time, he 
was prescribed OxyContin for the pain and Percocet for 
breakthrough pain.  Lying down and back rest also improves 
his pain symptoms.  The Veteran was last employed in March 
2005 for three weeks. He alleged that he was fired because he 
missed too much work because of his back pain.  Prior tot hat 
he had not been employed since 1999.  His back pain precludes 
him from going fishing or playing basketball.  Additionally, 
he is unable to go to the movies, go walking, or ride a back.  
The Veteran ambulated slowly with the use of a cane.  Gait 
was slightly antalgic because of his right leg.  Physical 
examination of the back did not reveal any palpable spasm or 
point tenderness on palpation.  There was some diffuse 
tenderness.  Straight leg raising was negative.  Deep tendon 
reflexes were slightly decreased in the right ankle jerk.  
Knee reflexes were symmetrical and normal.  Muscle mass and 
appearance of both lower extremities appeared normal and 
symmetrical.  Range of motion testing revealed flexion to 49 
degrees and extension to 3 degrees.  Right lateral flexion 
was to 10 degrees and left lateral flexion was to 14 degrees.  
Right rotation was to 32 degrees and left rotation was to 42 
degrees.  Pain was manifested at endpoints and throughout 
flexion and extension.  There were no additional limitations 
to range of motion after repetitive motion.  Additional 
limitation during flare-ups could not be assessed without 
resorting to speculation.  

In October 2005, a VA treatment provider submitted that the 
Veteran was totally disabled.  In this respect, the Veteran 
had severe disc disease in the lumbar and cervical regions, 
for which he had undergone several surgeries with 
complications.  The Veteran had required increasing doses of 
narcotics to obtain relief, and he remained in chronic pain.  
He opined that the Veteran was completely disabled and would 
never be able to work.  

In February 2007, the Veteran testified during a regional 
office hearing that his service-connected warranted a 
disability rating higher than 40 percent because he was in 
constant pain, required the use of a cane to ambulate, 
fatigue, and occasional stiffness.  He also alleged that his 
back pain precludes him from doing anything that he enjoys 
and that he is unable to maintain employment due to his 
difficulties.  

In April 2009, the Veteran was afforded an additional VA 
examination.  The Veteran presented with complaints of 
constant diffuse bilateral lower lumbar area pain.  On a 
daily basis he also experienced pain from the right hip area 
down the front of the right thigh ending at the knee level.  
The Veteran was last employed four to five years ago.  He 
alleged that he quit because he could not do his job.  He was 
missing too many days because of the back pain.  As to the 
effect of the back pain on his daily activities, he indicated 
that he has to ambulate with a cane, he cannot run or jog, he 
cannot play basketball, go to movies, or yard work.  There 
was no history of incapacitating episodes within the past 
twelve months.  

Physical examination revealed that the muscles of the lower 
extremities were symmetrical and normal.  The examiner 
believed that the strength in the lower extremities was 
symmetrical and normal.  The Veteran's leg did give way on 
the right side on repeated strength testing.  There was no 
visible atrophy of the leg muscles or fasculation of the 
muscles.  With encouragement he could walk on his heels, 
toes, and sides of his feet.  Deep tendon reflexes revealed 
and absent right knee reflex.  Great toe dorsiflexion was 
giving way of the right side.  There was no evidence of 
spasms or tenderness to palpation. Straight leg raising was 
negative bilaterally, with no report of radicular pain to the 
lower extremities.  Flexion was to 37 degrees and extension 
was to 10 degrees.  Right lateral flexion was to 8 degrees 
and left lateral flexion was to 15 degrees.  Right rotation 
was to 15 degrees and left rotation was to 22 degrees.  There 
was pain at endpoints.  After repetitive motion, there was no 
change in range of motion of rotation or lateral flexion.  
Flexion was decreased to 34 degrees and extension was 
decreased to 8 degrees with repetitive motion.  There was no 
evidence of fatigability, incoordination, or muscle weakness 
with repetitive motion.  Neurosensory function was normal in 
the lower extremities.  The Veteran was diagnosed as having a 
lumbosacral strain, with herniated L3-4 disk surgically 
treated with laminectomy, diskectomy, and subsequent lumbar 
fusion.  The examiner opined that the Veteran's absent right 
knee reflex was most likely related to the surgical treatment 
of his herniated disk.  There was no evidence, however, of 
ongoing sciatica due to his lumbar spine disability. The 
examiner opined that tit was at least as likely as not that 
the Veteran's current degenerative disc disease was caused by 
the underlying service-connected lower back strain,  

Increased Rating of the Low Back Disability Analysis

A review of the record reveals that the Veteran's service-
connected lumbar spine disability does not warrant a 
disability rating higher than 40 percent for any period of 
increased rating claim.  In this respect, all three VA 
examinations, dated in January 2006, May 2006, and April 2009 
demonstrated some range of motion of the lumbar spine.  In 
absence of unfavorable ankylosis of the thoracolumbar spine, 
the criteria for a higher rating of 50 percent under the 
General Rating Formula based degenerative joint disease 
(arthritis) or lumbosacral strain have not been met or more 
nearly approximated.

Also, under the General Rating Formula, objective neurologic 
abnormalities are to be separately rated under the 
appropriate Diagnostic Code.  The most appropriate Diagnostic 
Code in this case is Diagnostic Code 8520, which pertains to 
incomplete paralysis of the sciatic nerve.  Under Diagnostic 
Code 8520, the criterion for a 10 percent is mild incomplete 
paralysis.  When the involvement is wholly sensory, the 
rating should be for mild or at most the moderate degree.  38 
C.F.R. § 4.124(a).

On VA examinations, there was no evidence of radiculopathy in 
the lower extremities.  The Board acknowledges that the 
Veteran experiences pain radiating into the right side; 
however, April 2009, the examiner specifically determined 
that there was no evidence of ongoing sciatica due to his 
service-connected lumbar spine disability.  In the absence of 
impaired functional loss or sensory involvement, the 
criterion for separate rating, namely, mild incomplete 
paralysis of the sciatic nerve under Diagnostic Code 8520, 
has not been met.  Radiating pain is part of the rating 
criteria specifically contemplated under the General Rating 
Formula.  

Additionally, a review of the record shows that there is no 
competent evidence of  incapacitating episodes having a total 
duration of at least six weeks during the past twelve months.  
Rather, there is no evidence of any incapacitating episodes.  
Therefore, a higher rating than 40 percent is not warranted 
for any period of increased rating claim under Diagnostic 
Code 5243 on the basis of frequency of incapacitating 
episodes.  For the above reasons, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased higher than 40 percent for a lumbar spine 
disability for any time period, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

A disability rating higher than 40 percent for a lumbar spine 
disability is denied.




REMAND

In this case, the Veteran's claim for increased rating for 
service-connected low back strain was received at the RO in 
November 2005.  At the May 2006 VA examination, the Veteran 
reported that had not worked since 1999; he last worked in 
March 2005 for three weeks in a bakery department at a food 
store before being fired because he missed too much work 
because of his back pain; and had been unemployed since March 
2005.  In Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001), the Federal Circuit Court held that consideration 
of a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
is required where there is a medical disability, the Veteran 
makes a claim for the highest rating possible, and 
additionally submits evidence of unemployability.  

In addition, in September 2009, the Veteran's representative 
explicitly alleged that May 2009 VA examination results 
reflect entitlement to an extraschedular rating or a TDIU.  
In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, where entitlement to TDIU is raised by the record at 
the time of the increased rating claim or during the one-year 
appeal period following a decision on the increased rating 
claim, a TDIU claim may be part of an increased rating claim.  
In this case, the evidence of record at the time of increased 
rating for the low back disability suggested unemployability 
due to the service-connected low back disability.  For these 
reasons, the Board finds that the evidence of record raised a 
claim for TDIU.  

Accordingly, the issue of TDIU is REMANDED for the following 
action:

Adjudicate the claim for a TDIU under 
38 C.F.R. 
§ 4.16(b).  If the benefit sought 
remains denied, furnish the Veteran and 
his representative a supplemental 
statement of the case, and return the 
case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 


______________________________________________
J. Parker 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


